EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given by Li Zhang (Registration# 70902) based on the interview conducted on 7 March 2022 as follows:

(Currently Amended) A system, comprising:
at least one data processor; and
at least one memory storing instructions, which when executed by the at least one data processor, result in operations comprising:
detecting a change to a first database table associated with a first cloud-based system hosting a first cloud-based software application, the change corresponding to one or more customizations applied to a first template deployed at the first cloud-based system, the one or more customizations being tenant-specific customizations associated with a tenant of the first cloud-based system, the first template defining a first manner in which data is stored in the first database table by at least defining a first plurality of columns comprising a first plurality of rows in the first database table
responding to the change by at least identifying, based at least on the first database table, the one or more customizations that are applied to the first template; 
selecting a second template corresponding to the first database table, the second template defining a second manner in which data is stored in the second database table by at least defining a second plurality of columns comprising a second plurality of rows in the second database table, the second template being selected based at least on a mapping between a first column of the first database table and a second column of the second database table indicating that the first column of the first database table stores a same data as [[a]] the second column of [[a]] the second database tablewherein the second database table defined by the second template includes at least one different column than the first database table; and
applying, to the second template, the one or more customizations wherein the same data occupying the first column of the first database table and the second column of the second database table are stored in a same manner at the first cloud-based system and the second cloud-based system.
2.	(Previously Presented) The system of claim 1, wherein the one or more customizations applied to the first template and the second template include changing a datatype of the same data occupying the first column of the first database table and the second column of the second database table.
3.	(Previously Presented) The system of claim 1, further comprising:
determining that the second template corresponding to the first database table is absent from the second cloud-based system; and
in response to the absence of the second template, generating the second template to include the one or more customizations applied to the first template.
4.	(Canceled) 
5.	(Canceled) 
6.	(Currently Amended) The system of claim [[5]] 1, further comprising:
the change to the first manner in which data is stored in the first database table; and
activating, at the second cloud-based system, the second template to at least apply the change to the second manner in which data is stored in the second database table.
7. 	(Canceled) 
8.	(Previously Presented) The system of claim 1, wherein the portion of the data that is transferred to the second cloud-based system is held in a buffer at the second cloud-based system prior to being processed to identify the one or more customizations.
9.	(Original) The system of claim 1, wherein the first database table is associated with a database trigger configured to monitor the first database table for one or more changes, and wherein the change to the first database table is detected based at least on an alert from the database trigger.
10.	(Original) The system of claim 1, wherein the first template is stored in a first database associated with the first cloud-based system, and wherein the second template is stored in a second database associated with the second cloud-based system.
11.	(Currently Amended) A method, comprising:
detecting a change to a first database table associated with a first cloud-based system hosting a first cloud-based software application, the change corresponding to one or more customizations applied to a first template deployed at the first cloud-based system, the one or more customizations being tenant-specific customizations associated with a tenant of the first cloud-based system, the first template defining a first manner in which data is stored in the first database table by at least defining a first plurality of columns comprising a first plurality of rows in the first database table
responding to the change by at least identifying, based at least on the first database table, the one or more customizations that are applied to the first template; 
selecting a second template corresponding to the first database table, the second template defining a second manner in which data is stored in the second database table by at least defining a second plurality of columns comprising a second plurality of rows in the second database table, the second template being selected based at least on a mapping between a first column of the first database table and a second column of the second database table indicating that the first column of the first database table stores a same data as [[a]] the second column of [[a]] the second database tablewherein the second database table defined by the second template includes at least one different column than the first database table; and
applying, to the second template, the one or more customizations wherein the same data occupying the first column of the first database table and the second column of the second database table are stored in a same manner at the first cloud-based system and the second cloud-based system.
12.	(Previously Presented) The method of claim 11, wherein the one or more customizations applied to the first template and the second template include changing a datatype of the same data occupying the first column of the first database table and the second column of the second database table.
13.	(Previously Presented) The method of claim 11, further comprising:

in response to the absence of the second template, generating the second template to include the one or more customizations applied to the first template.
14.	(Canceled) 
15.	(Canceled) 
16.	(Currently Amended) The method of claim [[15]] 11, further comprising:
activating, at the first cloud-based system, the first template to at least apply a change to the first manner in which data is stored in the first database table; and
activating, at the second cloud-based system, the second template to at least apply the change to the second manner in which data is stored in the second database table.
17. 	(Canceled) 
18.	(Previously Presented) The method of claim 11, wherein the portion of the data that is transferred to the second cloud-based system is held in a buffer at the second cloud-based system prior to being processed to identify the one or more customizations.
19.	(Original) The method of claim 11, wherein the first database table is associated with a database trigger configured to monitor the first database table for one or more changes, and wherein the change to the first database table is detected based at least on an alert from the database trigger.
20.	(Currently Amended) A non-transitory computer readable medium storing instructions, which when executed by at least one data processor, result in operations comprising:
the first template defining a first manner in which data is stored in the first database table by at least defining a first plurality of columns comprising a first plurality of rows in the first database table
responding to the change by at least identifying, based at least on the first database table, the one or more customizations that are applied to the first template; 
selecting a second template corresponding to the first database table, the second template defining a second manner in which data is stored in the second database table by at least defining a second plurality of columns comprising a second plurality of rows in the second database table, the second template being selected based at least on a mapping between a first column of the first database table and a second column of the second database table indicating that the first column of the first database table stores a same data as [[a]] the second column of [[a]] the second database tablewherein the second database table defined by the second template includes at least one different column than the first database table; and
applying, to the second template, the one or more customizations wherein the same data occupying the first column of the first database table and the second column of the 
21.	(Canceled) 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The claim limitations “selecting a second template corresponding to the first database table, the second template defining a second manner in which data is stored in the second database table by at least defining a second plurality of columns comprising a second plurality of rows in the second database table, the second template being selected based at least on a mapping between a first column of the first database table and a second column of the second database table indicating that the first column of the first database table stores a same data as the second column of the second database table” in combination with other claim limitations set forth in respective independent claims 1, 11 and 20 overcome available prior art based on the complete search.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Drawings
Based on the replacement sheets submitted for Figs. 2A and 2B, the objections related to the drawings are withdrawn. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAISHALI SHAH whose telephone number is (571)272-8532. The examiner can normally be reached Monday - Friday (7:30 AM to 4:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMARA KYLE can be reached on (571)272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAISHALI SHAH/Primary Examiner, Art Unit 2156